DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority as a 371 of PCT/CN2018/123312 filed 15/25/2018 and Chinese Application CN201810961401.1 filed 8/22/2018 is acknowledged.
Preliminary Amendment filed 10/23/2020 is acknowledged.
Claims 2, 3, 7, and 8 have been amended
Claims 4-6 have been cancelled.
Claims 9-16 have been newly added.
Claims 1-3 and 7-16 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3 and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US20130343251A1).
Regarding claims 1, 7, and 8,
Zhang discloses a non-transitory computer storage medium, wherein the computer storage medium stores an executable program, the executable program being executed by a processor (Fig. 1, processors 102 and 103; paragraph 123) to implement a communication method for a mobile terminal comprising a memory, a processor and a computer program stored in the memory (Title; Background; Fig. 1; paragraph 68).
Zhang shows determining whether a wireless fidelity (Wi-Fi) component in the mobile terminal has established a connection with an access point (AP) (i.e. paragraph 69-79, 115; access scanning/selection) and when determining that the Wi-Fi component does not establish the connection with the AP, sending a first control instruction to the Wi-Fi component to indicate the Wi-Fi component to switch from a multiple-input multiple-out-put (MIMO) mode to a single-channel mode for communication (i.e. paragraphs 82-85; Fig. 2-8, “preset” WiFi mode to SISO; avoids high power consumption for initial start-up uplink access with poor quality/extends battery life of device).


Regarding claims 2, 9, 11, and 14,
Zhang discloses determining that the Wi-Fi component has not initiated the connection with the AP (i.e. Fig. 2-5; paragraph 77, 115; preset to SISO mode prior to any determination of uplink network rates through access scanning/selection via initial configuration).
Regarding claims 3, 10, 12, 13, 15, and 16,
Zhang further discloses sending a second control instruction to the Wi-Fi component to indicate the Wi-Fi component to switch from the single-channel mode to the MIMO mode for communication when determining that the Wi-Fi component has established the connection with the AP (Fig. 2-8, step 208; paragraphs 85-88, 115-119; setting the WiFi mode to MIMO when determining the uplink network rate is sufficient to provide data throughput benefit from added power requirement of MIMO mode).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular:
Montemurro et al. (US2017/0311142A1) discloses network discovery using a MIMO transceiver showing control instructions for switching between MIMO and SISO use of individual radio chains.
Vaidya et al. (USP 9144025B2) discloses transitioning from MIMO to SISO to save power.
Tseng (USP 9681366B2) discloses sending commands to a WiFi chip for MIMO or SISO configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477